Bill for specific performance. Before BECHTEL, P. J.
The opinion of the Supreme Court states the facts.
Decree for specific performance. Defendants appealed.
Error assigned was, inter alia, decree, quoting record.
Fritz Maranna sued Cassie Fritz and Joe Fritz, her husband, in equity, to enforce specific performance of an agreement for the sale of real estate. Defendants filed an answer setting up an oral contemporaneous agreement, the substance of which was that if Cassie Fritz did not go to Europe to reside, the agreement of sale *Page 58 
should be void and defendants should return to plaintiff the hand-money theretofore paid by him. Defendant alleged that she signed the written contract with the understanding and belief that the parol agreement was incorporated therein; and that it was omitted by "fraud, accident or mistake." Evidence both in support and denial of the existence of the parol agreement was produced before the chancellor, who found as a fact "that the said written agreement contains the entire contract and that no oral agreement was made at the time of its execution and omitted from it by fraud, accident or mistake."
On the above finding, which, not lacking evidential support, has the force of a verdict of a jury, the court below decreed specific performance.
The decree is affirmed at cost of appellant.